869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John A. POPE, Defendant-Appellant.
No. 88-4086.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The defendant appeals from the district court's order denying his motion for bail pending trial.  The district court has set a trial date of February 7, 1989.


2
A review of the relevant information reveals that the district court did not err in denying defendant's motion for release pending trial.  See 18 U.S.C. Sec. 3142(e).  Accordingly, the district court's denial of pre-trial bail is affirmed.